NUMBER 13-15-00429-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

JENNIFER LYNN MORRIS,                                                    Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 36th District Court
                        of Aransas County, Texas.


                          MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
               Memorandum Opinion by Justice Benavides

      On February 3, 2011, appellant Jennifer Lynn Morris pleaded guilty to two counts

of endangering a child.   See TEX. PENAL CODE ANN. § 22.041 (West, Westlaw through

2015 R.S.). The trial court, pursuant to plea agreement, sentenced her to two years’

imprisonment in the Texas Department of Criminal Justice—Institutional Division (TDCJ-
ID) and assessed a fine of $250.00, which the trial court deferred and probated for three

years.

         The State filed two motions to revoke against Morris wherein the court allowed

Morris to continue on probation.    On August 13, 2011, the State filed a third motion to

revoke alleging twenty-six violations of probation.   Morris pled true to all the allegations

in the motion to revoke.     These violations included:     violating a new law (failure to

identify); committing a curfew violation; associating with a known felon; failing to complete

outpatient treatment and payment thereof; failing to report to probation and Alcoholics

Anonymous meetings from November 2014 through June 2015; and failing to pay

probation fees.

         The trial court found all of the allegations “true,” revoked Morris’s community

supervision, and sentenced her to two years’ imprisonment in the TDCJ-ID.           Morris’s

court-appointed appellate counsel has filed an Anders brief.      See Anders v. California,

386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

         Pursuant to Anders v. California, Morris’s court-appointed appellate counsel has

filed a brief and a motion to withdraw with this Court, stating that his review of the record

yielded no grounds of error upon which an appeal can be predicated.                 See id.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal.             See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds non, but it must

provide record references to the facts and procedural history and set out pertinent legal

                                             2
authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State and Kelly v. State, Morris’s counsel carefully

discussed why, under controlling authority, there is no reversible error in the trial court’s

judgment.     See High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978);

Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014).                     Morris’s appellate

counsel also notified this Court that he: (1) notified Morris that he has filed an Anders brief

and a motion to withdraw; (2) provided Morris with copies of both pleadings; (3) informed

Morris of his rights to file a pro se response, review the record preparatory to filing that

response,1 and seek discretionary review if we concluded that the appeal is frivolous; (4)

provided Morris with a copy of the appellate record; and (5) informed Morris that the pro

se response, if any, should identify for the Court those issues which she believes the

Court should consider in deciding whether the case presents any meritorious issues.

See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23.               An adequate time has passed,

and Morris had not filed a pro se brief.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.                 Penson v. Ohio, 488



        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether to
case presents any meritorious issues.” In re Schulman, 252 S.W.3d at 409 n.23 (quoting Wilson v. State,
955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.).


                                                   3
U.S. 75, 80 (1988). A court of appeals has two options when an Anders brief and a

subsequent pro se response are filed. After reviewing the entire record, it may:          (1)

determine that the appeal is wholly frivolous and issue an opinion explaining that it finds

no reversible error; or (2) determine that there are arguable grounds for appeal and

remand the case to the trial court for appointment of new appellate counsel.     Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).           If the court finds arguable

grounds for appeal, it may not review those grounds until after new counsel has briefed

those issues on appeal.   Id.

       We have reviewed the entire record and counsel’s brief, and we have found

nothing that would arguably support an appeal.        See id. at 827–28 (“Due to the nature

of Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509. There is no reversible error in the record.    Accordingly, the judgment of the trial

court is affirmed.

                                III.   MOTION TO WITHDRAW

       In accordance with Anders, Morris’s attorney has asked this Court for permission

to withdraw as counsel for appellant.     See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffrey v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.        To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

                                            4
motion to withdraw.        Within five days of this Court’s opinion, counsel is ordered to send

a copy of this opinion and this Court’s judgment to Morris and advise her of her right to

file a petition for discretionary review. 2            See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex Parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                           IV.      CONCLUSION

        We affirm the judgment of the trial court.



                                                                             GINA M. BENAVIDES,
                                                                             Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
14th day of July, 2016.




         2 No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overrule by this Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R.
APP. P. 68.3, and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4.
See TEX. R. APP. P. 68.4.

                                                       5